United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60853
                        Conference Calendar



CARL WATTS,

                                    Plaintiff-Appellant,

versus

ANTHONY H. OGLESBY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:05-CV-123
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Carl Watts, Mississippi prisoner # 77138, appeals the

28 U.S.C. § 1915(e)(2)(B)(ii) dismissal for failure to state a

claim of his 42 U.S.C. § 1983 lawsuit against his court-appointed

counsel in a criminal matter.   Although he renews the allegations

of his complaint, Watts does not challenge the district court’s

conclusion that his claims were improperly brought in a § 1983

action, were barred by Heck v. Humphrey, 512 U.S. 477 (1994), or

failed for lack of state action.   By failing to brief any


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60853
                                -2-

argument challenging the district court’s reasons for dismissal,

Watts has abandoned the only grounds for appeal.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    The appeal is

wholly without arguable merit, is frivolous, and is therefore

dismissed.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).

     The district court’s dismissal of Watts’ complaint counts as

a strike for purposes of 28 U.S.C. § 1915(g), as does the

dismissal of the instant appeal.   See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     Watts has accumulated two

strikes in Watts v. Bailey, No. 05-60822 (5th Cir. Aug. 25,

2006).   Because Watts has now accumulated more than three

strikes, he is barred from proceeding in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR IMPOSED.